DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The rejection of claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot because the claims was cancelled with the reply filed on 11/1/2021.
	The obviousness-type rejections are withdrawn in response to the 132 Declaration filed on 11/1/2021.  Specifically, the 132 Declaration provides evidence that replacing GMO with sorbitan monooleate results in a composition which does not form a liquid crystal.
Claims 1, 17, 21, 22, 24-27, 29, and 33 are allowable.  The restriction requirement between the different species of additional agents, as set forth in the Office action mailed on 3/1/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 14 and 18, directed to the nonelected species of additional agents are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 14, 17, 18, 21, 22, 24-27, 29, and 33 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach liquid crystals where the liquid crystal formation material consists of a sorbitan unsaturated fatty acid ester.  The closest prior art teaches liquid crystals where the liquid crystal formation material consists of GMO.  The 132 Declaration filed on 11/1/2021 provides evidence showing that modifying the prior art by replacing GMO with a sorbitan unsaturated fatty acid ester results in a composition which does not form a liquid crystal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633